IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Logue,                          :
                             Petitioner :
                                        :
     v.                                 :
                                        :
Workers' Compensation Appeal            :
Board (Commonwealth of Pennsylvania), :
                             Respondent :       No. 1882 C.D. 2014



                                   ORDER


            NOW, August 25, 2015, having considered petitioner’s application for

reargument en banc and respondent’s answer in response thereto, the application is

denied.




                                          DAN PELLEGRINI,
                                          President Judge